Filed 03/07/19                                      Case 19-21017                                       Doc 14



       1   Darren J. Devlin, Esq. [SBN 176261]
           The Law Offices of Jason C. Tatman, A.P.C.
       2   5677 Oberlin Drive, Suite 210
           San Diego, CA 92121
       3   (844) 252-6972
           Fax (858) 348-4976
       4   jt@nationwidereconveyance.com
           Attorneys for Secured Creditor and Movant
       5   Deutsche Bank National Trust Company, as
           Trustee for FFMLT Trust 2006-FF3, Mortgage
       6   Pass-Through Certificates, Series 2006-FF3
       7                                UNITED STATES BANKRUPTCY COURT
       8                EASTERN DISTRICT OF CALIFORNIA—SACRAMENTO DIVISION
       9
                                                                 Case No: 19-21017
      10    In re:
                                                                 Chapter 7
      11    Salvatore Crivello and Emma Jane Crivello,
                                                                 DC No.: DJD-001
      12                     Debtors.
                                                                 EXHIBITS COVER SHEET AND
      13    _______________________________                      EXHIBITS 1-6 IN SUPPORT OF MOTION
                                                                 FOR RELIEF FROM AUTOMATIC STAY
      14    Deutsche Bank National Trust Company, as
            Trustee for FFMLT Trust 2006-FF3,                    Date: 04/10/19
      15    Mortgage Pass-Through Certificates, Series           Time: 10:00 a.m.
            2006-FF3,                                            Ctrm: 34
      16                                                         Dept: D
                             Movant,
      17                                                     The courtroom of the Honorable Robert S.
            -vs-                                             Bardwil
      18
      19    Salvatore Crivello and Emma Jane Crivello,
            Debtors; Michael P. Dacquisto, Chapter 7
      20    Trustee; Lisa Gentry

      21                     Respondents.

      22
      23             Exhibit 1—Note, pages 2-10;

      24             Exhibit 2—Deed of Trust, pages 11-28;
      25             Exhibit 3—Assignment, pages 29-32;
      26             Exhibit 4—Loan Modification, pages 33-37;
      27             Exhibit 5—Schedules D, pages 38-29; and
      28             Exhibit 6—Statement of Intention; pages 40-41.

                                                             1
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
Filed 03/07/19   Case 19-21017   Doc 14
